DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13 and 15-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The three independent claims (1, 19 and 20) have been amended (filing of 01/06/2022) by the Applicant as suggested by the Examiner, in the Non-Final action of 12/03/2021. That is, claim 1 is held to be allowable for the reasons presented in the Non-Final action with regards to claim 7. Specifically, the prior art references do not anticipate or teach all of claim 1 in addition to a conductive trace which is in a first ring around the at least one active electrode, wherein the conductive trace in the first ring around the at least one active electrode does not contact the at least one active electrode, and applying the ionophore coating on the at least one active electrode is performed using a surface tension dam approach in a second ring around the at least one active electrode, wherein the second ring around the at least one active electrode is inside the first ring around the at least one active electrode, and wherein the first ring around the at least one active electrode does not contact the second ring around the at least one active electrode.
Claims 19 and 20 are allowable because the Applicant has amended the allowable subject matter of claim 14 into those independent claims. The prior art does not disclose or teach all of the elements of previously presented claims 19 and 20, in addition to forming active and reference electrode substrates, and applying an ionophore coating on the at least one active electrode which is performed using a multilayer substrate approach comprising: casting an ionophore in a well of the reference electrode substrate; placing an adhesive layer or a bonding film layer on top of the active electrode substrate; and attaching the reference electrode substrate to the active electrode substrate using the adhesive layer or the bonding film layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729